Title: To James Madison from João of Portugal, 13 May 1810 (Abstract)
From: João VI (of Portugal)
To: Madison, James


          § From Joao of Portugal. 13 May 1810, Palace of Rio de Janeiro. Dom João by the Grace of God Prince Regent of Portugal, and of Algarves, within and beyond the Sea, in Africa of Guinea, and of the Conquest, Navigation, and Commerce of Ethiopia, of Arabia, and Persia, and of India etc. Send greetings to the United States of America, which he highly Esteems and Prizes. The repeated proofs, that JM has given him, of particular interest, which JM sees fit, of all that concerns João, do not allow João but to inform JM of the Marriage of the Princess da Beira, his very Beloved and Esteemed Daughter, which has just occurred with the Infante Dom Pedro Carlos de Bourbon, his very Beloved and Esteemed Nephew: This happy event which stirs in João the greatest satisfaction, and pleasure, will even be more satisfactory by the part which JM shall take in it due to the good harmony, and perfect understanding, which until now has happily subsisted between JM and Portugal, and to which João will carefully tend so they continue inalterable. Be certain therefore, that in return for all that João merits of JM, and as a sign of the great esteem in which João holds JM, João will not miss any chance, to show JM the great exertion, and zeal, which in everything João desires to please JM. The Lord keep the United States of America in His Holy Care.
        